UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4475


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ANTONIO LEGRANDE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:10-cr-00312-TDS-1)


Submitted:   October 4, 2011                 Decided:    October 13, 2011


Before NIEMEYER and     GREGORY,    Circuit    Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Louis Carr Allen, III, Federal Public Defender, Greensboro,
North Carolina, for Appellant.      Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Antonio LeGrande appeals his 151-month sentence

for   unarmed    bank    robbery,   contending            only    that      the    district

court improperly sentenced him as a career offender pursuant to

U.S. Sentencing Guidelines Manual (“USSG”) § 4B1.1 on the basis

of several of LeGrande’s prior North Carolina convictions.                                The

parties    now   agree     that   the   case        should    be      remanded      to    the

district    court   for    resentencing        in    light       of   our    decision      in

United    States    v.   Simmons,   649       F.3d    237    (4th      Cir.       2011)   (en

banc).     Accordingly, we affirm LeGrande’s conviction, grant the

parties’    joint    motion   to    rescind         the   briefing       order      and    to

remand,    vacate    the    sentence,     and        remand      this       case    to    the

district court to permit resentencing.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED IN PART,
                                                                       VACATED IN PART,
                                                                           AND REMANDED




                                          2